20-11563-scc        Doc 1395         Filed 07/08/21 Entered 07/08/21 22:25:10                         Main Document
                                                 Pg 1 of 36



THIS OBJECTION SEEKS TO REDUCE AND/OR MODIFY CERTAIN FILED PROOFS
OF CLAIM. PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ TENTH
OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM SHOULD REVIEW THE
OMNIBUS OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE
LOCATED IN THE OMNIBUS OBJECTION AND/OR THE EXHIBIT(S) AND
SCHEDULE(S) ATTACHED THERETO TO DETERMINE WHETHER THIS OBJECTION
AFFECTS THEIR CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                             Case No. 20-11563 (SCC)

                  Debtors.1                                           (Jointly Administered)


 NOTICE OF HEARING ON DEBTORS’ TENTH OMNIBUS CLAIMS OBJECTION TO
                 PROOFS OF CLAIM (REDUCED CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Tenth Omnibus Claims Objection

to Proofs of Claim (Reduced Claims) (the “Objection”) with the United States Bankruptcy Court for

the Southern District of New York (the “Bankruptcy Court”).

         The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy



1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc      Doc 1395         Filed 07/08/21 Entered 07/08/21 22:25:10                      Main Document
                                               Pg 2 of 36



Court reduce and/or modify one or more of your Claims2 listed on Schedule 1 to Exhibit 1 of the

Objection annexed hereto on the grounds that such Claims seek to recover amounts that are not

supported by the documentation provided by the claimant. By this Objection, the Debtors seek the

reduction and/or modification of each of the Claims listed on Schedule 1 to Exhibit 1 of the

Objection in order to limit each claimant to the recovery they are entitled to. Any claims that the

Bankruptcy Court reduces and/or modifies will remain on the Claims Register as reduced and/or

modified.

       PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the reduction and/or modification of a Proof

of Claim without further notice to a claimant.

       If you do NOT oppose the reduction and/or modification of your Claim(s) listed on Schedule

1 to Exhibit 1 of the Objection, then you do NOT need to file a written response to the Objection and

you do NOT need to appear at the hearing.

       If you DO oppose the reduction and/or modification of your Claim(s) listed on Schedule 1 to

Exhibit 1 of the Objection, then you MUST file with the Bankruptcy Court and serve on the parties

listed below a written response to the Objection (a “Response”) so that it is received on or before

August 9, 2021, at 4:00 p.m. (prevailing Eastern Time) (the “Response Deadline”).

       Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.



                                                         2
20-11563-scc     Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10              Main Document
                                           Pg 3 of 36



the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be reduced and/or modified for the reasons set forth in the Objection, including, but not limited

to, the specific factual and legal bases upon which you will rely in opposing the Objection; (iv) all

documentation or other evidence of the Claim, to the extent not included with the Proof of Claim

previously filed with the Bankruptcy Court, upon which you will rely in opposing the Objection; (v)

the address(es) to which the Debtors must return any reply to your Response, if different from that

presented in the Proof of Claim; and (vi) the name, address, and telephone number of the person

(which may be you or your legal representative) possessing ultimate authority to reconcile, settle, or

otherwise resolve the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or

otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),




                                                  3
20-11563-scc     Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10                Main Document
                                           Pg 4 of 36



counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.

       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       The Debtors have the right to object on other grounds to the Claim(s) (or to any other Claims

you may have filed) at a later date. You will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing

telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3




3
       A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
       operations-under-exigent-circumstances-created-covid-19.



                                                   4
20-11563-scc    Doc 1395   Filed 07/08/21 Entered 07/08/21 22:25:10       Main Document
                                       Pg 5 of 36



         If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.




Dated:    July 8, 2021
          New York, New York


                                       DAVIS POLK & WARDWELL LLP

                                       By: /s/ Timothy Graulich
                                       450 Lexington Avenue
                                       New York, New York 10017
                                       Telephone: (212) 450-4000
                                       Facsimile: (212) 701-5800
                                       Marshall S. Huebner
                                       Timothy Graulich
                                       James I. McClammy
                                       Stephen D. Piraino (admitted pro hac vice)

                                       Counsel to the Debtors
                                       and Debtors in Possession




                                          5
20-11563-scc   Doc 1395   Filed 07/08/21 Entered 07/08/21 22:25:10   Main Document
                                      Pg 6 of 36




                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1395        Filed 07/08/21 Entered 07/08/21 22:25:10                       Main Document
                                                Pg 7 of 36




DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DEBTORS’ TENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                        (REDUCED CLAIMS)

                                      ***
    TO THE CLAIMANTS LISTED ON SCHEDULE 1 TO THE PROPOSED ORDER (AS DEFINED
    HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS DEFINED HEREIN)
    AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE DEBTORS. THE
    RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’ RIGHTS TO
    PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS AGAINST THE
    CLAIMS LISTED ON SCHEDULE 1 TO THE PROPOSED ORDER. CLAIMANTS RECEIVING
    THIS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON SCHEDULE 1 TO THE
    PROPOSED ORDER.
                                      ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’

Tenth Omnibus Claims Objection to Proofs of Claim (Reduced Claims) (the “Objection”), pursuant

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1395        Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                              Pg 8 of 36



to the Order Approving (I) Omnibus Claims Objection Procedures, (II) Omnibus Claims Settlement

Procedures and (III) Omnibus Claims Hearing Procedures [ECF No. 904] (the “Claims Objection

Procedures Order”). This Objection is supported by the Declaration of Ricardo Javier Sánchez

Baker in Support of the Debtors’ Tenth Omnibus Claims Objection to Proofs of Claim (Reduced

Claims) (the “Sánchez Declaration”), attached hereto as Exhibit 2 and incorporated herein by

reference. In further support of the Objection, the Debtors respectfully state as follows:

                                              Relief Requested

        1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Claims Objections Procedures Order, the Debtors seek entry of an

order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order,” and if entered,

the “Order”), reducing and/or modifying each of the claims identified on Schedule 1 to the

Proposed Order (the “Reduced Claims”).2

                                          Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors

consent to entry of a final order by the Court in connection with this Objection to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.



2
        Schedule 1 to the Proposed Order is incorporated herein by reference.

                                                        2
20-11563-scc     Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                           Pg 9 of 36



       3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

       4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

A.     General Background

       5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

       7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and (III)

Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process

Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final

Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative
                                                 3
20-11563-scc      Doc 1395        Filed 07/08/21 Entered 07/08/21 22:25:10                     Main Document
                                             Pg 10 of 36



Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”

respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo

Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter

3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See
       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.

                                                       4
20-11563-scc     Doc 1395        Filed 07/08/21 Entered 07/08/21 22:25:10                    Main Document
                                            Pg 11 of 36



11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.

       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)

4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.

                                                      5
20-11563-scc     Doc 1395     Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                         Pg 12 of 36



and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].

       18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.
                                                 6
20-11563-scc      Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10                Main Document
                                           Pg 13 of 36



                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at

766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.

        21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures
                                                    7
20-11563-scc       Doc 1395    Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                          Pg 14 of 36



Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                             Objection

       22.     The Debtors object to the Reduced Claims and request that the amount of each such

Claim be modified as set forth on Schedule 1 to the Proposed Order, as each of the Reduced Claims

seeks to recover amounts that are not supported by the documentation provided by the claimant.

       23.     The Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections if a claimant “fails to specify sufficiently the basis for the claim or provide sufficient

supporting documentation for such claim.” Claims Obj. Proc. Order, ¶ 2(a)(ii). After analyzing each

of the Reduced Claims and any documentation provided therewith, the Debtors have determined that

the asserted amount of each of the Reduced Claims is not supported by the documentation provided

by the claimant.

       24.     In order to preserve the integrity and accuracy of the Claims Register, and to avoid

claimants from improperly receiving recoveries in excess of what they are entitled at the expense of

the Debtors and other creditors, the Debtors respectfully request that the Court modify the amount of

the Reduced Claims such that the amount of each Reduced Claim corresponds with the

documentation provided with the asserted proof of claim (the “Reduction”), as set forth in more

detail on Schedule 1 to the Proposed Order, in the corresponding row labeled “Reduced Claim.”

       25.     Further, many of the Reduced Claims were asserted in an unknown currency, and the

supporting documentation provided therewith supports Claims in currencies other than United States

dollars. The Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to Claims filed in a currency other than United States dollars or Mexican Pesos. Claims

Obj. Proc. Order, ¶ 2(a)(iv). Nonetheless, through this Objection, the Debtors are not seeking to
                                                 8
20-11563-scc    Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10            Main Document
                                         Pg 15 of 36



disallow the Reduced Claims simply because they were not asserted in United States dollars or

Mexican Pesos. Rather, following the Reductions, the Debtors seek to convert such Claims to

United States dollars by first converting such Claims to Mexican pesos and then converting each

such Claim from Mexican pesos to United States dollars, with each conversion based on the

applicable conversion rate in place on the Petition Date from Banco de Mexico (Central Bank), as

provided for in the Bar Date Order. See Bar Date Order, ¶ 8(c), n.4 (“Where a claim has been

denominated in Mexican Pesos on a Proof of Claim, the Debtors will convert such claim to one

calculated in legal tender of the United States based upon the conversion rate in place as of the

Petition Date from Banco de Mexico (Central Bank).”). The Debtors respectfully request that the

Court modify the amount of the Reduced Claims such that the amount of each Reduced Claim is

now denominated in United States dollars, as set forth in more detail on Schedule 1 to the Proposed

Order, in the corresponding row labeled “Converted Claim.”

                                  Separate Contested Matters

       26.     Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for reduction and/or modification herein shall be

deemed a separate order with respect to each Claim.

                               Response to Omnibus Objections

       27.     To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at
                                                9
20-11563-scc        Doc 1395    Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                           Pg 16 of 36



http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:

                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

        28.    Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;

               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        disallowed, expunged, reduced, or reclassified for the reasons set forth in the
                        Objection, including, but not limited to, the specific factual and legal bases
                        upon which will be relied on in opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and
                                                  10
20-11563-scc        Doc 1395   Filed 07/08/21 Entered 07/08/21 22:25:10              Main Document
                                          Pg 17 of 36




               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                        reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.

       29.     If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order reducing and/or modifying their Claim(s),

without further notice or a hearing.

                                       Reservation of Rights

       30.     The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on Schedule 1 to the Proposed Order. Should the grounds for objection stated in this Objection be

dismissed or overruled, the Debtors reserve the right to object to each of the Claims on any other

grounds that the Debtors discover or elect to pursue. The Debtors reserve their right to assert

substantive and/or one or more additional non-substantive objections to the Claims at a later time.

       31.     Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants

subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.




                                                  11
20-11563-scc       Doc 1395     Filed 07/08/21 Entered 07/08/21 22:25:10              Main Document
                                           Pg 18 of 36



                                                Notice

        32.    Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on Schedule 1 to the Proposed Order; (iii) each of

the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and (iv) all parties

requesting notice pursuant to Bankruptcy Rule 2002.            The Debtors submit that, under the

circumstances, no other or further notice is required.

                                          No Prior Request

        33.    The Debtors have not previously sought the relief requested herein from the Court or

any other court.



                           [Remainder of Page Intentionally Left Blank]




                                                  12
20-11563-scc     Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                          Pg 19 of 36



               WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and such

other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich

                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (admitted pro hac vice)



                                               Counsel to the Debtors
                                               and Debtors in Possession




                                                 13
20-11563-scc   Doc 1395   Filed 07/08/21 Entered 07/08/21 22:25:10   Main Document
                                     Pg 20 of 36




                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1395         Filed 07/08/21 Entered 07/08/21 22:25:10                      Main Document
                                                Pg 21 of 36



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    ORDER GRANTING DEBTORS’ TENTH OMNIBUS CLAIMS OBJECTION TO
                PROOFS OF CLAIM (REDUCED CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to reduce and/or modify

the Claims identified on Schedule 1 attached hereto; and upon the Sánchez Declaration, attached to

the Objection as Exhibit 2; and the Court having jurisdiction to consider the matters raised in the

Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and the Court having authority to hear the matters raised in the

Objection pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief requested therein being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

proper notice of the Objection and opportunity for a hearing on the Objection having been given to

the parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Objection; and the Court having the opportunity to hold a



1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1395       Filed 07/08/21 Entered 07/08/21 22:25:10                Main Document
                                            Pg 22 of 36



hearing on the Objection; and the Court having determined that the legal and factual bases set forth

in the Objection establish just cause for the relief granted herein; and the Court having found that the

relief granted herein being in the best interests of the Debtors, their creditors, and all other parties in

interest; and upon all of the proceedings had before the Court; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Reduced Claims identified on Schedule 1 annexed hereto are hereby reduced and

or/modified as set forth therein, and shall be reflected in the Claims Register in the amounts set forth

on Schedule 1 in the row labeled “Converted Claim.”

        3.      All Claims identified on Schedule 1 annexed hereto, once reduced and/or modified as

set for herein, will be unaffected by the relief granted herein, and each of the claimants’ rights to

assert these liabilities against the applicable Debtor’s estate will be preserved, subject to the Debtors’

reservations of their rights to object to such surviving Claims on all grounds, whether legal, factual,

procedural, substantive, or non-substantive.

        4.      This Order shall be deemed a separate Order with respect to each of the Claims

identified on Schedule 1. Any stay of this Order pending appeal by any claimants whose Claims are

subject to this Order shall only apply to the contested matter that involves such claimant and shall

not act to stay the applicability and/or finality of this Order with respect to the other contested

matters listed in the Objection or this Order.

        5.      The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.



                                                    2
20-11563-scc     Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                          Pg 23 of 36



         6.    Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

         7.    This Court shall retain jurisdiction to hear and determine all matters arising from,

arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.




Dated:     _____________, 2021
           New York, New York




                                                 THE HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
20-11563-scc   Doc 1395   Filed 07/08/21 Entered 07/08/21 22:25:10   Main Document
                                     Pg 24 of 36




                          Schedule 1 to Proposed Order

                                Reduced Claims
                                       20-11563-scc         Doc 1395          Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
10th Omnibus Claims Objection                                                            Pg 25 of 361
                                                                                         Schedule                                             In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                    Case No 20-11563 (SCC) Jointly Administered

                                                                                           Reduced Claims

Ref                        Claim #      Transferred       Debtor        Name and Address of Claimant   Secured   Administrative   Priority      Unsecured            Total         Unliquidated
 1                          13236           No         Aerovías de      AHN, SEOHYUN                     0.00         0.00          0.00      7,334,604.00        7,334,604.00          No
                                                      México, S.A. de   A-301, 60 HAAN-RO                                                                          Unknown
            Date Filed:   1/13/2021                       C.V.          GWANGMYEONG-SI 14322,
                                                                        REPUBLIC OF KOREA
      Reduced Claim         13236                                                                        0.00         0.00          0.00      1,246,400.00        1,246,400.00          No
                                                                                                                                                                     KRW

      Converted Claim       13236                                                                        0.00         0.00          0.00        1,037.63         1,037.63 USD           No


 2                          11044           No            Grupo         BAEK, SEULGI                     0.00         0.00          0.00     1,624,293,445.84   1,624,293,445.84        No
                                                       Aeroméxico,      CHUNGCHEONGNAM-DO,                                                                         Unknown
            Date Filed:   12/29/2020                  S.A.B. de C.V.    REPUBLIC OF KOREA
                                                                        67, MOSAN-RO,BAEBANG-
      Reduced Claim         11044                                       EUP,ASAN-SI104-1903              0.00         0.00          0.00      1,350,600.00        1,350,600.00          No
                                                                        ASAN,                                                                                        KRW
                                                                        SOUTH KOREA
      Converted Claim       11044                                                                        0.00         0.00          0.00        1,124.38         1,124.38 USD           No


 3                          11046           No            Grupo         BAEK, SEULGI                     0.00         0.00          0.00     7,494,888,756.47   7,494,888,756.47        No
                                                       Aeroméxico,      CHUNGCHEONGNAM-DO,                                                                         Unknown
            Date Filed:   12/29/2020                  S.A.B. de C.V.    REPUBLIC OF KOREA
                                                                        67,MOSAN-RO,BAEBANG-
      Reduced Claim         11046                                       EUP,ASAN-SI,104-1903             0.00         0.00          0.00       623,200.00       623,200.00 KRW          No
                                                                        ASAN,
                                                                        SOUTH KOREA

      Converted Claim       11046                                                                        0.00         0.00          0.00          518.82          518.82 USD            No


 4                          11088           No         Aerovías de      HONG, JIHYE                      0.00         0.00          0.00     1,919,268,299.69   1,919,268,299.69        No
                                                      México, S.A. de   CHUNCHEON-SI, GANGWON-DO,                                                                  Unknown
            Date Filed:   12/29/2020                      C.V.          KOREA
                                                                        203-1705, 129, UDU 1-GIL,
      Reduced Claim         11088                                       CHUNCHEON-SI, 24221              0.00         0.00          0.00      1,166,700.00        1,166,700.00          No
                                                                        SOUTH KOREA                                                                                  KRW

      Converted Claim       11088                                                                        0.00         0.00          0.00          971.28          971.28 USD            No


 5                          13686           No         Aerovías de      HONG, MINAE                      0.00         0.00          0.00      74,988,875.64      74,988,875.64          No
                                                      México, S.A. de   1904-107                                                                                   Unknown
            Date Filed:   1/14/2021                       C.V.          1338-44, HYOHAENG-RO
                                                                        HWASEONG-SI
      Reduced Claim         13686                                       GYEONGGI-DO 18382,               0.00         0.00          0.00       515,200.00       515,200.00 KRW          No
                                                                        REPUBLIC OF KOREA
      Converted Claim       13686                                                                        0.00         0.00          0.00          428.91          428.91 USD            No




                                                                                                                                                                                         Page 1
                                      20-11563-scc         Doc 1395          Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
10th Omnibus Claims Objection                                                           Pg 26 of 361
                                                                                        Schedule                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                 Case No 20-11563 (SCC) Jointly Administered

                                                                                          Reduced Claims

Ref                        Claim #     Transferred      Debtor         Name and Address of Claimant   Secured   Administrative   Priority    Unsecured            Total         Unliquidated
 6                          13178          No         Aerovías de      IM, JONGBEOM                     0.00         0.00          0.00     12,026,458.21     12,026,458.21          No
                                                     México, S.A. de   MUNMAK-EUP, WONJU-SI,                                                                    Unknown
            Date Filed:   1/13/2021                      C.V.          WANGWON-DO
                                                                       WONJU-SI 26371,
      Reduced Claim        13178                                       SOUTH KOREA                      0.00         0.00          0.00      546,200.00      546,200.00 KRW          No

      Converted Claim      13178                                                                        0.00         0.00          0.00        454.71          454.71 USD            No


 7                         11328           No         Aerovías de      JI, RANHEE                       0.00         0.00          0.00     12,026,458.26     12,026,458.26          No
                                                     México, S.A. de   14, NONGGO-GIL 45BEON-GIL,                                                               Unknown
            Date Filed:   1/2/2021                       C.V.          YANGDONG-MEON
                                                                       YANGPYEONG-GUN
      Reduced Claim        11328                                       GYEONGGI-DO 12540,               0.00         0.00          0.00     1,188,700.00       1,188,700.00          No
                                                                       SOUTH OF KOREA                                                                             KRW

      Converted Claim      11328                                                                        0.00         0.00          0.00        989.60          989.60 USD            No


 8                         14282           No            Grupo         JO, SANGUK                       0.00         0.00          0.00      100,000.00        100,000.00            No
                                                      Aeroméxico,      91101-1305                                                                               Unknown
            Date Filed:   1/15/2021                  S.A.B. de C.V.    GWAHAKSANDAN 2-RO 20BEON-
                                                                       GIL
      Reduced Claim        14282                                       GANGSEO-GU                       0.00         0.00          0.00     1,030,400.00       1,030,400.00          No
                                                                       PSAN 46743,                                                                                KRW
                                                                       SOUTH KOREA
      Converted Claim      14282                                                                        0.00         0.00          0.00        857.81          857.81 USD            No


 9                         12708           No         Aerovías de      KIM, JIYUN                       0.00         0.00          0.00      202,811.98        202,811.98            No
                                                     México, S.A. de   10, WONSEON 1-RO, 102DONG                                                                Unknown
            Date Filed:   1/11/2021                      C.V.          1404HO
                                                                       DANWON-GU, ANSAN-SI
      Reduced Claim        12708                                       GYEONGGI-DO                      0.00         0.00          0.00     2,437,800.00       2,437,800.00          No
                                                                       ANSAN 15388,                                                                               KRW
                                                                       SOUTH KOREA
      Converted Claim      12708                                                                        0.00         0.00          0.00       2,029.48        2,029.48 USD           No


10                         12010           No         Aerovías de      KIM, KIOK                        0.00         0.00          0.00       95,000.00         95,000.00            No
                                                     México, S.A. de   HANGMONG-RO, AEWOL-EUP,                                                                  Unknown
            Date Filed:   1/7/2021                       C.V.          JEJU CITY 7
                                                                       101-WING 202(HAGUKOARU
      Reduced Claim        12010                                       OCEAN VIEW)                      0.00         0.00          0.00     1,017,700.00       1,017,700.00          No
                                                                       JEJU ISLAND 63051,                                                                         KRW
                                                                       SOUTH KOREA
      Converted Claim      12010                                                                        0.00         0.00          0.00        847.24          847.24 USD            No




                                                                                                                                                                                      Page 2
                                       20-11563-scc         Doc 1395          Filed 07/08/21 Entered 07/08/21 22:25:10              Main Document
10th Omnibus Claims Objection                                                            Pg 27 of 361
                                                                                         Schedule                                              In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                     Case No 20-11563 (SCC) Jointly Administered

                                                                                            Reduced Claims

Ref                        Claim #      Transferred      Debtor         Name and Address of Claimant    Secured   Administrative   Priority      Unsecured            Total         Unliquidated
11                           199            No            Grupo         KIM, SUNGSOO                      0.00         0.00          0.00        59,400.00        59,400.00 USD          No
                                                       Aeroméxico,      C/O HANA TOUR
            Date Filed:   12/28/2020                  S.A.B. de C.V.    5 GIL 41 INSA-DONG
                                                                        JONGRO-GU, SEOUL 03161,
      Reduced Claim             199                                     SOUTH KOREA                       0.00         0.00          0.00      6,532,600.00        6,532,600.00          No
                                                                                                                                                                      KRW

      Converted Claim           199                                                                       0.00         0.00          0.00        5,438.41         5,438.41 USD           No


12                          12523           No         Aerovías de      KIM, YONGSUOP                     0.00         0.00          0.00     1,116,704,499.81   1,116,704,499.81        No
                                                      México, S.A. de   101-301, 63, YONGDAM-GIL                                                                    Unknown
            Date Filed:   1/10/2021                       C.V.          JEONGSEON-EUP
                                                                        JEONGSEON-GUN
      Reduced Claim         12523                                       GANGWON-DO, 26132,                0.00         0.00          0.00      1,440,100.00        1,440,100.00          No
                                                                        SOUTH KOREA                                                                                   KRW

      Converted Claim       12523                                                                         0.00         0.00          0.00        1,198.89         1,198.89 USD           No


13                          10526           No            Grupo         KJUN, CHO HYU                     0.00         0.00          0.00        22,843.60          22,843.60            Yes
                                                       Aeroméxico,      205-501, AJU 2 RO 2 GIL 13                                                                  Unknown
            Date Filed:   12/17/2020                  S.A.B. de C.V.    GEOJESI, 53306,
                                                                        KOREA
      Reduced Claim         10526                                                                         0.00         0.00          0.00        31,209.00       31,209.00 MXN           Yes

      Converted Claim       10526                                                                         0.00         0.00          0.00        1,351.66         1,351.66 USD           Yes


14                          12039           No         Aerovías de      LEE, AH YOUNG                     0.00         0.00          0.00     8,567,775,998.68   8,567,775,998.68        No
                                                      México, S.A. de   SASANG-GU, BUSAN, REPUBLIC OF                                                               Unknown
            Date Filed:    1/7/2021                       C.V.          KOREA
                                                                        20, BAEGYANG-DAERO 934BEON-
      Reduced Claim         12039                                       GIL                               0.00         0.00          0.00      1,030,400.00        1,030,400.00          No
                                                                        104-905                                                                                       KRW
                                                                        BUSAN 46928,
                                                                        SOUTH KOREA
      Converted Claim       12039                                                                         0.00         0.00          0.00          857.81          857.81 USD            No


15                          13688           No         Aerovías de      LEE, SEUNGMIN                     0.00         0.00          0.00      74,988,875.64      74,988,875.64          No
                                                      México, S.A. de   1904-107                                                                                    Unknown
            Date Filed:   1/14/2021                       C.V.          1338-44, HYOHAENG-RO
                                                                        HWASEONG-SI
      Reduced Claim         13688                                       GYEONGGI-DO 18382,                0.00         0.00          0.00       623,200.00       623,200.00 KRW          No
                                                                        REPUBLIC OF KOREA

      Converted Claim       13688                                                                         0.00         0.00          0.00          518.82          518.82 USD            No




                                                                                                                                                                                          Page 3
                                       20-11563-scc           Doc 1395          Filed 07/08/21 Entered 07/08/21 22:25:10              Main Document
10th Omnibus Claims Objection                                                              Pg 28 of 361
                                                                                           Schedule                                              In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                        Case No 20-11563 (SCC) Jointly Administered

                                                                                             Reduced Claims

Ref                        Claim #      Transferred        Debtor         Name and Address of Claimant    Secured   Administrative   Priority      Unsecured             Total           Unliquidated
16                          10773           No           Aerovías de      NA, YEOJIN                        0.00         0.00          0.00        128,294.06         128,294.06              No
                                                        México, S.A. de   417/1102 70,DOLMI-RO,OKPO-                                                                   Unknown
            Date Filed:   12/27/2020                        C.V.          EUP,DAEGU
                                                                          DAEGU, 42974,
      Reduced Claim         10773                                         SOUTH KOREA                       0.00         0.00          0.00       7,083,400.00       7,083,400.00            No
                                                                                                                                                                         KRW

      Converted Claim       10773                                                                           0.00         0.00          0.00         5,896.95         5,896.95 USD            No


17                          10775           No           Aerovías de      NA, YEOJIN                        0.00         0.00          0.00        128,294.06         128,294.06             No
                                                        México, S.A. de   417.1102 70,DOLMI-RO,OKPO-                                                                   Unknown
            Date Filed:   12/27/2020                        C.V.          EUP,DAEGU
                                                                          DAEGU, 42974,
      Reduced Claim         10775                                         SOUTH KOREA                       0.00         0.00          0.00       7,083,400.00       7,083,400.00            No
                                                                                                                                                                         KRW

      Converted Claim       10775                                                                           0.00         0.00          0.00         5,896.95         5,896.95 USD            No


18                          13147           No           Aerovías de      SHIN, A-YOUNG                     0.00         0.00          0.00       9,126,544.01       9,126,544.01            No
                                                        México, S.A. de   NAMDONG-GU, INCHEON,                                                                         Unknown
            Date Filed:   1/13/2021                         C.V.          REPUBLIC OF KOREA
                                                                          18-4, GUWOLMAL-RO 103BEON-GIL
      Reduced Claim         13147                                         GWONWELLEUM APT. 403HO            0.00         0.00          0.00       1,203,100.00       1,203,100.00            No
                                                                          IN CHEON 21542,                                                                                KRW
                                                                          SOUTH KOREA
      Converted Claim       13147                                                                           0.00         0.00          0.00         1,001.58         1,001.58 USD            No




                                 Reduced Claim Totals          Count:       Unknown               17      0.00         0.00          0.00       20,914,100,059.95    20,914,100,059.95
                                                                              USD                 1       0.00         0.00          0.00           59,400.00            59,400.00




                                                                                                                                                                                              Page 4
20-11563-scc   Doc 1395   Filed 07/08/21 Entered 07/08/21 22:25:10   Main Document
                                     Pg 29 of 36



                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1395        Filed 07/08/21 Entered 07/08/21 22:25:10                       Main Document
                                               Pg 30 of 36



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
     DEBTORS’ TENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                         (REDUCED CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of

my knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad


1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1395         Filed 07/08/21 Entered 07/08/21 22:25:10                      Main Document
                                              Pg 31 of 36



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Tenth

Omnibus Claims Objection to Proofs of Claim (Reduced Claims) (the “Objection”). I have

reviewed the Objection or have otherwise had its contents explained to me, and the Objection is, to

the best of my knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

documentation provided by the claimants, and determined that the Reduced Claims should be

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                          Pg 32 of 36



reduced, modified, and/or otherwise treated as set forth in the Objection and Proposed Order. I

believe the reduction, modification, and/or other treatment of the claims listed on Schedule 1 to the

Proposed Order on the terms set forth in the Objection and Proposed Order is appropriate.

                                         Reduced Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Reduced Claim, the Debtors have determined that the Reduced

Claims seek to recover amounts that are not supported by the documentation provided by the

claimant. If the Reduced Claims identified on Schedule 1 to the Proposed Order are not reduced

and/or modified as set forth therein, the claimants identified therein may obtain recoveries in excess

of what they are entitled at the expense of the Debtors and other creditors. Accordingly, I believe it

is proper for the Court to enter the Proposed Order reducing and/or modifying the Reduced Claims

as set forth therein and in the Objection.

                                             Conclusion

       7.      I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,

and for the reasons set forth in this Declaration and in the Objection, reducing and/or modifying the

Reduced Claims is in the best interest of the Debtors’ estates.

       8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.

       Executed: July 8, 2021

                                                 By: /s/ Ricardo Javier Sánchez Baker
                                                     Ricardo Javier Sánchez Baker
                                                     Chief Financial Officer




                                                  3
20-11563-scc   Doc 1395   Filed 07/08/21 Entered 07/08/21 22:25:10   Main Document
                                     Pg 33 of 36




                                    Exhibit B

                     Omnibus Claims Hearing Procedures
20-11563-scc        Doc 1395         Filed 07/08/21 Entered 07/08/21 22:25:10                         Main Document
                                                Pg 34 of 36



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                                Case No. 20-11563 (SCC)
al.,
                                                                    (Jointly Administered)
                              1
                  Debtors.



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
20-11563-scc     Doc 1395        Filed 07/08/21 Entered 07/08/21 22:25:10                   Main Document
                                            Pg 35 of 36



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar days
                        prior to the date of such Merits Hearing. The rules and procedures applicable
                        to such Merits Hearing will be set forth in a scheduling order issued by the
                        Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that




       Omnibus Claims Hearing Procedures.
3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1395      Filed 07/08/21 Entered 07/08/21 22:25:10             Main Document
                                          Pg 36 of 36



could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
